Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed August 29, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein in the crossed out reference has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper surface of the retentive structures must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant does not have support for the claimed retentive structures of claim 1 which has a 3d shape and is configured to be attached to the tooth surface which shape is based on planned movement of a given tooth or arch. It is noted that the claimed retentive structure is for attaching the claimed attachment to the tooth and has not been disclosed as having a shape based on planned movement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is noted that the preamble of the claim is directed towards “A method of manufacturing one or more ceramic clear aligner attachments” therefore, the limitations directed towards inserting the attachments into an indirect bonding tray and inserting a bonding cement into the recessed portion of the base of the attachment is unclear in view of the preamble. It is noted that the limitations are not directed towards the method of manufacturing the attachments, but rather the method of use and therefore it is unclear what the applicant is trying to claim.
Further the applicant claims that plurality of retentive structures has “respective upper surfaces” and the attachment is “configured to be attached to the tooth surface at lease via the upper surfaces of the plurality of retentive structures”. It is noted that the applicant does not discuss an upper surface as claimed in the specification or illustrate the upper surface therefore, it is unclear what the applicant is trying to claim. It is noted that as claimed the retentive surfaces are on a base of the attachment.  For examination purposes, it is noted that the limitation of an upper surface of the retentive structure is being interpreted as the exposed surface with the claimed draft angle, however, the applicant should amend the claim to clarify.
Further with respect to claim 6, it is unclear how the claimed retentive surface shape is determined based on a planned movement of a given tooth or arch. For examination purposes, the limitation is being interpreted as the overall shape of the attachment, including the retentive surfaces which are shaped to fit on the tooth in a desired orientation, are determined based on a planned movement of a given tooth are arch, however, the applicant should amend the claims to clarify.   
With respect to claim 28, the applicant claims the base has a “base cavity”, however, it is noted that the applicant has claimed the base having a “a recessed portion” in the independent claim.  It is unclear from the claimed limitation how the claimed base cavity is different than the claimed recess. It is noted that the applicant has claimed the retentive structure both being within the cavity and recess. Therefore, for examination purposes, they are being interpreted as the same, however, the applicant should amend the claims to clarify. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, 13, 17, 19-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860).
Jo teaches a method of manufacturing one or more ceramic clear aligner attachments (par. 61 regarding ceramic, it is noted that the bracket is capable of being used in combination with a clear aligner as evidenced by the applicant’s own specification, specifically figs 12a-12d and the cited prior art of Widu, par. 83-84 regarding the brackets being used at attachments with tooth rails placed over the brackets), the method comprising obtaining a three dimensional model of a patient’s teeth (par. 57), generating a 3D model of a CCAA based on the 3D model of the patient’s teeth (par. 58), wherein the 3D model of the CCAA comprises a base configured to be attached to a tooth surface, the base 2 having a plurality of retentive structures (see figs. 4-5, such that the retentive structure are the elements extending from the base making up the fill in portion 11) , wherein each of the plurality of retentive structures has a shape that is a three dimensional figures (seed figs. 4-5) with a positive draft angle greater than 0 (see figs. 4-5, annotated figure below), fabricating the CCAA in an AM machine according to the 3D model of the CCAA (pars. 52, 55, 61). Jo teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base has a recessed portion comprising the plurality of retentive structure, the AM machine is a ceramic slurry based AM machine and once the CCAA is manufactured, inserting the fabricated CCAA into an indirect bonding tray configured to carry the fabricated CCAA to a desired location on the patient’s teeth and inserting a bonding cement into the recessed portion of the base of the fabricated CCAA.
Moon teaches a CCAA comprising a base 100 which has a recessed portion (such that the recess is formed by the rim 120 extending from the base) comprising the plurality of retentive structure 130 (see fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the CCAA taught by Jo to include a recess comprising the plurality of retentive structures as taught by Moon in order to prevent the adhesive from flowing out towards a boundary between the base and the tooth (see abstract). Jo/Moon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the AM machine is a ceramic slurry based AM machine and once the CCAA is manufactured, inserting the fabricated CCAA into an indirect bonding tray configured to carry the fabricated CCAA to a desired location on the patient’s teeth and inserting a bonding cement into the recessed portion of the base of the fabricated CCAA.
Christoff teaches manufacturing a CCAA and inserting the fabricated CCAA into an indirect bonding tray configured to carry the fabricated CCAA to a desired location on the patient’s teeth and inserting a bonding adhesive 76d onto the base of the fabricated CCAA (see fig. 12, pars. 34, 71-76). It would have been obvious to one having ordinary skill in the art to modify the method taught by Jo/Moon to include placing the manufactured CCAA in an indirect bonding tray in order to easily place the CCAA on the tooth in the proper position.  Jo/Moon/Christoff teaches the invention as substantially claimed and discussed above, however, does not specifically teach the AM machine is a ceramic slurry based AM machine.
Wang teaches a method of manufacturing a dental device from a 3D model comprising using a ceramic slurry based AM machine to directly manufacture the dental
device (see abstract, pars. 8, 17). It would have been obvious to one having ordinary
skill in the art to modify the method of making dental attachment using a generic ceramic AM machine taught by Weber/Tong with the ceramic slurry AM machine as taught by Wang in order to provide excellent mechanical properties as taught by Wang (see par. 8, 13).
Jo further teaches with respect to claim 6, wherein generating the 3D model of the CCAA comprises determining a shape of the plurality of retentive structures based on a planned movement for a given tooth (pars. 5-7, 52, 57-58, see 112 rejections above regarding how the limitation is being interpreted, specifically the base is configured to be attached to a specific tooth in a specific orientation and is shaped to fit the tooth to fit as needed to deliver the forces to the tooth as determined to achieve the desired movement. It is noted that the retentive structure are part of the base).
With respect to claim 7, Jo/Moon teaches the invention as substantially claimed and discussed above, however does not specifically teach one ore more structural properties of the base on the 3D model of the CCAA are selectively weakened to facilitate debonding of the fabricated CCAA form a tooth following treatment.
Christoff teaches a CCAA which comprises a structural property 42 on the base that is selectively weakened to facilitate debonding of the fabricated CCAA form a tooth following treatment (see figs. 3-4, par. 40-41). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 3D model of the CCAA taught by Jo/Moon to includes the structural properties on the base to selectively weaken and facilitate debonding of the fabricated CCAA from a tooth as taught by Christoff in order to enable the bonding surface to detach from underlying areas of the tooth (see par. 47).
With respect to claim 8, Jo/Moon teaches the invention as substantially claimed and discussed above, however does not specifically teach the selective weakening comprises a depression in at least one of the base surface and a face surface of the 3D model of the CCAA to enable the fabricated CCAA to predictably split into two pieces. 
Christoff teaches wherein the selective weakening comprises a depression 42 on the base to enable the fabricated CCAA to predictably split into two piece (see figs. 3-4, par. 40-41, specifically the web is frangible, therefore, it is designed to break that the depression/web 42). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 3D model of the CCAA taught by Jo/Moon to includes the structural properties on the base to selectively weaken and facilitate debonding of the fabricated CCAA from a tooth as taught by Christoff in order to enable the bonding surface to detach from underlying areas of the tooth (see par. 47).
With respect to claim 9, Jo further teaches where a face side of the 3D model of the CCAA has a contoured shape that prevents it from acting as food-trap to the patient (see fig. 5 such that upper surface 30, being a face surface is smooth and would prevent food being trapped on that face surface).
With respect to claim 10, wherein the base of the 3D model of the CCAA is designed based on a surface profile of the tooth (par. 58).
With respect to claim 11, Jo/Moon teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the fabricated CCAA is manufactured from a polycrystalline ceramic and has a color that is matched to a color of a tooth to which the CCAA is to be attached or wherein the fabricated CCAA is manufactured from a polycrystalline or monocrystalline ceramic and is translucent.
Christoff teaches with respect to claim 11, wherein the orthodontic attachment is a polycrystalline ceramic having a color that is matched to a color of a tooth to which the attachment is to be attached, and wherein the attachment is manufactured from a monocrystalline that is translucent (par. 48).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Jo/Moom with the weakened structure in order to help remove the attachment from the tooth once treatment is completed and in order to provide the attachment of the selected material in order to provide an aesthetic looking attachment that blends in with the natural tooth.   
With respect to claim 13, Jo teaches the AM machine includes a light source that is a laser (par. 61). It is further noted that Wang teaches the user of light irradiation (pars. 16, 23, 32-33).
With respect to claim 17, Jo teaches the method further comprising measuring dentition data of a profile of teeth of a patient, wherein the measuring dentition data is performed using an intra oral scanner (pars. 57-58, such that the teeth are scanned to obtain the scan data and therefore the scanner used is an intra oral scanner since the teeth were scanned, par. 78).  
With respect to claim 19, Jo/Moon/Christoff teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ceramic slurry based AM machining fabricated the CCAA from a ceramic slurry material that comprises a light polymerizable material that is selected form the group consisting of high strength oxide ceramics including aluminum oxide and zirconium oxide.
Wang teaches with respect to claim 19, the ceramic slurry material comprises a
light polymerizable material that is selected from the group consisting of high strength
oxide ceramics including aluminum oxide and zirconium oxide (pars. 16, 23 regarding
UV cured, par. 18 regarding aluminum oxide and zirconium oxide). It would have been obvious to one having ordinary skill in the art  before the effective filing date to modify the CCAA taught by Jo/Moon/Christoff with the ceramic slurry AM machine as taught by Wang in order to provide excellent mechanical properties as taught by Wang (see par. 8, 13) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Jo further teaches with respect to claim 20 wherein the 3D model of the CCAA comprises a preformed slot 4 adapted to accept a metal wire that applies a force to move teeth (pars. 5-6, 58).
Jo further teaches with respect to claim 21, wherein the pre-formed CCAA slot is adapted to accept a metal wire 20 that is circular (see fig. 4-5, par. 9).
Jo further teaches with respect to claim 21, wherein the slot accepting the wire comprises a twin design requiring ligation (see figs. 4-5, such that the wire requires a ligation force to be retained within the slot).
With respect to claim 28, Jo further teaches the base of the 3D model of the CCAA with the retentive structure protruding from the base is contoured to correspond with a shape of a tooth surface to which the fabricated CCAA is to be bonded such that the retentive structure protruding form the base are provided with corresponding depths (see par.58 regarding the shape matching the shape of the tooth, this can be clearly seen in fig. 1 which shows a contour).  Jo teaches the invention as substantially claimed and discussed above, however, does not specifically teach the base comprising a base cavity which is contoured to the correspond shape of the tooth.
Moon teaches a base cavity (such that the cavity is formed by the protrusion 120, see 112 rejection above) which is contoured to correspond with the shape of a tooth (see par. 34). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the CCAA taught by Jo to include a recess comprising the plurality of retentive structures shaped to match the contour of the tooth as taught by Moon in order to prevent the adhesive from flowing out towards a boundary between the base and the tooth (see abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Wu et al. (2014/0134562).
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed however, does not specifically teach the CCAA has a selected color unrelated to a color of a tooth to which the CCAA is to be attached,
Wu teaches with respect to claim 12, an attachment of a variety of colors not related to the tooth (par. 23).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Jo/Moon/Christoff/Wang to provide the attachment in a variety of user desired colors in order to allow the user to customize the device and enhance patient preference and satisfaction.  

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Gruber et al. (2016/0279869).
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed including Wang teaching the use of a UV light source (pars. 16, 23), however, does not specifically teach a light source radiates a wavelength between 400 and 500 nm and the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array.
Gruber teaches with respect to claim 14, the AM machine including an LED or laser radiating within the UV range and more specifically at a wavelength between 350-500 nm, which includes the claimed range (pars. 25, 33-34) and with respect to claims 15-16, the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array (pars. 33-34).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Jo/Moon/Christoff/Wang with the specific AM machine taught by Gruber in order to control the desired parameters to achieve the desired product and in order to take advantage of known control elements within an AM machine. Such that LEDs and laser are known light source and the light processing chip is a known means to control the light.    

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Cinader, Jr. et al. (2010/0285419).
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed above, including Jo teaching measuring dentition data of a prolife of teeth of the patient (pars. 57, 78), however, does not specifically teach the measuring the dentition data is performed by conducting 3D scanning on a cased or 3D printed teeth model.
Cinader teaches with respect to claim 18, the measuring the dentition data is performed by conducting 3D scanning on a cased or 3D printed teeth model (par. 65, 74). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the measuring the dentition data taught by Jo/Moon/Christoff/Wang with the scanning of a model, rather than the intra-oral cavity as taught by Cinader in order to substitute one known way of obtaining a digital model of the teeth with another well known model. It is noted that Cinader teaches scanning the oral cavity with an intra-oral scanner or scanning a model of the oral cavity with a scanner (see pars. 57, 78). Therefore, it is noted that Cinader teaches the two scanning methods are known equivalents and one having ordinary skill in the art would have found it obvious to substitute scanning a model for scanning the oral cavity.  

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 21 above, and further in view of Blees et al. (2015/0313687).
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach the 3D model of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition and the digitally blocked out parts of the CCAA are not fixed and are strategically changed to allow for different tooth positions and desired moment of force on that tooth or overall dentition. 
Blees teaches with respect to claim 23, the 3D model of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention (see fig. 3, elements 12b, par. 61, 66), with respect to claim 24, the 3D model of the CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition (see fig. 3, elements 12b, par. 61, 66) and with respect to claim 25, wherein the digitally blocked out parts of the CCAA positioned based on different tooth positions and desired moments of force on that tooth (pars. 61, 66, further such that Jo teaches the arrangement of the slot is selected based on the desired movement). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Jo/Moon/Christoff/Wang with the CAD method of designing the attachments in order to apply for easy attachment and removal of additional elements during orthodontic treatment. It is noted that Jo teaches the use of a tooth rail in combination with the brackets, such that the brackets function as attachments, see detailed discussion above with respect to claim 1.   

Claim(s)  26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Widu (2014/0178830)
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed above including Jo teaches the CCAA is designed to interact with tooth rails placed over the CCAA, in this case the CCAA is acting as an attachment, that the shape of the CCAA is designed to interact with the tooth rail in order to deliver desired forces to the tooth/teeth (see pars. 83-85), however, does not specifically teach the CCAA comprises opposing working edges adapted to aid in tooth angulation movement including rotational movement, tipping or torquing requiring attachments. 
Widu teaches the CCAA comprises opposing working surface (IEm and IEd, see figs. 2a) adatepd to aid in tooth angulation movement including torquing (see abstract, pars. 5, 9, 26, 45-47 such that the guidance surfaces are for engagement with the splint to exert the desired force). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the working edges taught by Jo/Moon/Christoff/Wang with the different shapes taught by Widu in order to control the desired forces applied to the teeth in order to achieve the desired tooth movements. 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2019/0090989) in view of Moon et al. (2012/0129118) in view of Christoff (2005/0277082) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Klepacki (4,470,809).
Jo/Moon/Christoff/Wang teaches the invention as substantially claimed and discussed above including Jo teaching the face side of the 3D model of the CCAA is a smooth rounded contour (see fig. 5), however, does not specifically teach it is the shape of the tooth surface to which the fabricated CCAA is to be bonded. 
Klepacki teaches a CCAA, wherein the face surface of the fabricated CCAA is shaped to match the tooth surface to which the fabricated CCAA is to be bonded (see figs. 1-2, col. 2, ll. 10-14). It would have been obvious to one having ordinary skill in the art to modify the 3D model of the CCAA as taught by Jo/Moon/Christoff/Wang to include a shape of the face side to match the shape of the tooth surface as taught by Klepacki in order to provide the user with an esthetic CCAA and provide a comfortable fit of the CCAA.  

Double Patenting
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 15/962,261 in view of Christoff (2005/0277082). 
With respect to claim 1, patent application ‘261 teaches a method of manufacturing one or more ceramic clear aligner attachments (see preamble, such that the brackets are attachments), the method comprising obtaining a three dimensional model of patient’s teeth (see claim 1, lines 1-2), generating a 3D model of a CCAA based on the 3D model of the patient’s teeth (see claim 1, lines 4-6, such that the CCAA is the bracket), wherein the 3D model of the CCAA comprises a base configured to be attached to a tooth surface, the base having a recessed portion comprising a plurality of retentive structure with respective upper surface, wherein the CCAA is configured to be attached to the tooth surface at least via the upper surfaces of the plurality of retentive structures, wherein the plurality of retentive structures has a shape that is three dimensional figure with a positive draft angler greater than 0 (see claim 1, lines 7-14), fabricating the CCAA in a ceramic slurry based AM machine according to the 3D model of the CCAA (see claim 1, lines 15-25, claim 2). ‘261 teaches the limitation of claim 1, however, does not specifically teach inserting the fabricated CCAA into an indirect bonding tray configured to carry the fabricated CCAA to a desired location on the patient’s teeth and inserting a bonding cement into the recessed portion of the base of the fabricated CCAA.
Christoff teaches manufacturing a CCAA and inserting the fabricated CCAA into an indirect bonding tray configured to carry the fabricated CCAA to a desired location on the patient’s teeth and inserting a bonding adhesive 76d onto the base of the fabricated CCAA (see fig. 12, pars. 34, 71-76). It would have been obvious to one having ordinary skill in the art to modify the method taught by ‘261 to include placing the manufactured CCAA in an indirect bonding tray in order to easily place the CCAA on the tooth in the proper position.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/22/2022